Citation Nr: 0202824	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  99-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
heart disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.

In January 2001, the Board denied the veteran's request to 
reopen his claim for entitlement to service connection for 
heart disease based on new and material evidence.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims ("the Court").  In May 
2001, the Court issued an Order vacating the January 2001 
Board decision and remanding the matter to the Board for 
development consistent with an April 2001 Motion for Remand 
and to Stay Proceedings ("Motion"). 

The Board notes that in a handwritten statement received from 
the veteran in July 1999, he comments that he would like his 
pension benefits reinstated.  A review of the record reveals 
that the veteran had previously been receiving nonservice-
connected pension benefits, but that they were later 
terminated based on the veteran's income levels.  To the 
extent that the veteran would like to initiate a new claim 
for pension benefits, that matter is referred back to the RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the veteran 
has been notified of the evidence necessary to substantiate 
his claim.

2.  In an unappealed August 1991 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for rheumatic heart disease with hypertension.

3.  The evidence associated with the claims file subsequent 
to the August 1991 rating decision is either cumulative or 
redundant of evidence already of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for heart disease.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision that denied entitlement 
to service connection for rheumatic heart disease with 
hypertension was final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The evidence associated with the claims file subsequent 
to the August 1991 rating decision is not new and material, 
and the requirements to reopen the claim for entitlement to 
service connection for heart disease have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a), 5108 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for heart disease.  A preliminary 
review of the record reveals that in September 1990, the RO 
denied the veteran's claim for service connection for 
rheumatic heart disease with hypertension.  Following that 
decision, the veteran submitted additional evidence in 
support of his claim, but in an August 1991 rating decision, 
the RO confirmed the prior denial for service connection for 
rheumatic heart disease with hypertension.  The veteran was 
notified of that decision by VA letter dated in August 1991, 
and provided a copy of his appellate rights.  The veteran did 
not initiate a timely appeal as to that decision, and it 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991).  As 
there is a prior final decision for this claim, the Board is 
required to determine whether new and material evidence has 
been presented before reopening the claim and adjudicating 
the claim for service connection on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

As a preliminary matter, as noted in the Introduction to this 
decision, this case was previously denied by the Board in 
January 2001.  Upon appeal to the Court, the Board's decision 
was vacated, and the case is now back before the Board for 
development consistent with the April 2001 Motion.  The Board 
has reviewed the Motion, which indicates that the Board's 
earlier decision failed to discuss the impact of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Board will include that discussion below, 
and proceed with a decision on the merits.

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were generally 
made effective November 9, 2000.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

The Board finds that although the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the evidence necessary to 
substantiate his claim, as indicated in the February 1999 
rating decision, the May 1999 statement of the case and in 
the September 1999 supplemental statement of the case.  The 
veteran was also provided with a copy of the laws and 
regulations pertaining to his claim.  Therefore, the Board 
finds that there has been compliance with the VCAA's notice 
requirements in this matter.

The Board also finds that satisfactory efforts were made to 
ensure that all relevant evidence was associated with the 
claims file.  The claims file contains all relevant medical 
records, including the veteran's service medical records, 
private treatment records and VA treatment records.  The 
veteran was offered an opportunity to submit additional 
evidence, as indicated by the RO's December 1999 notice of 
transfer of the case to the Board, and in an October 2001 
letter from the Board.  However, the veteran's representative 
indicated in a January 2002 letter that the veteran had no 
additional evidence or arguments to submit at that time.  The 
veteran was also offered an opportunity for a hearing, which 
he declined in June 1999.  There is no indication in the 
claims file that there are additional relevant records that 
have not yet been obtained in this matter.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran in obtaining the evidence pertinent to his claim.  

The Board recognizes that the VCAA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
Supp 2001).  However, in the present case the Board finds 
that the record contains adequate evidence regarding the 
veteran's current heart disease, so a VA examination is not 
necessary for that purpose.  Moreover, there is no indication 
in the record, other than the veteran's contentions, that the 
claimed heart disease may be associated with the veteran's 
active service.  Thus, the Board finds that a medical 
examination is not necessary in this case.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West Supp. 2001).  In short, the Board 
finds that the requirements under the VCAA have been 
satisfied, and the Board will proceed with appellate review.
 
According to VA law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted that 
bears directly and substantially upon the specific matter 
under consideration, that is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that 
there has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  For evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may proceed to 
evaluate the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 2001) 
(eliminates the concept of a well-grounded claim).

The Board finds that new and material evidence has not been 
submitted to reopen the veteran's claim for entitlement to 
service connection for heart disease.  The August 1991 rating 
decision noted that there was evidence that the veteran 
possibly had rheumatic fever in his childhood, but there was 
no evidence of heart disease during active service, and no 
evidence that any pre-existing residuals of rheumatic fever 
were aggravated during active service beyond the natural 
progression of the disease.  

Evidence associated with the claims file at the time of the 
August 1991 rating decision included the veteran's service 
medical records, which were silent for any evidence of a 
heart disorder.  The file also contained post-service medical 
evidence, including an April 1965 private medical record 
stating that the veteran had rheumatic heart fever, and VA 
medical records dated in 1971, indicating that the veteran 
underwent a mitral valve replacement.  The records contained 
no medical opinion that any post-service heart disorder was 
causally related to the veteran's period of active service.  
The record at the time of the August 1991 rating decision 
also included some statements from the veteran's stepmother, 
and his children, submitted in 1991.  A statement from his 
stepmother indicated that he had had rheumatic fever at age 
6.  Statements from the veteran's son and daughter indicate 
that the veteran had developed heart disease in the 1960's, 
which may have been due to his rheumatic fever.  Finally, the 
record contained statements from the veteran. 

As noted above, the basis for the RO's denial in August 1991 
was that the evidence of record did not demonstrate that any 
pre-existing rheumatic fever was aggravated by the veteran's 
active service.  The Board has thoroughly reviewed the 
evidence associated with the claims file following the August 
1991 rating decision, and finds that the record still does 
not contain such evidence.

In support of his October 1997 request to reopen his claim, 
the veteran submitted a June 1998 letter from Thomas E. 
Murphy, M.D.  In this letter, Dr. Murphy noted the veteran's 
history of rheumatic fever as a six year-old child, that he 
entered the service with a "functional" murmur, and that he 
then served in the Admiralty Islands of the South Pacific as 
a medical corpsman.  Dr. Murphy stated that after service, 
the veteran gradually developed a worsening of his mitral 
valve disease with congestive heart failure, necessitating a 
mitral valve replacement.  Dr. Murphy also commented that the 
veteran developed recurrent heart failure with a new murmur 
21 years after this mitral valve replacement, and that he 
then again replaced the valve and performed a mitral valve 
annuloplasty.  Dr. Murphy closed the letter by noting his 
awareness of the veteran's "administrative trouble" in 
receiving VA benefits, and commented that, "[a]lthough he 
had the rheumatic fever as a child, he was accepted into the 
service with this condition."  The Board notes, however, 
that Dr. Murphy did not offer an opinion that positively 
linked any current heart disease to the veteran's active 
service.  

The record since the August 1991 denial also contains 
duplicative records of the first mitral valve procedure, 
conducted at a VA hospital in September 1971, and of the 
September 1992 surgery for mitral valve replacement and 
annuloplasty, performed by Dr. Murphy.  Additionally, the 
veteran submitted several statements of his own in July 1998, 
March 1999, July 1999 and September 1999, asserting, among 
other things:  (1) his development of rheumatic fever as a 
child; (2) that he entered service with this disease; (3) 
that he was constantly exposed during service to temperatures 
between 120 and 160 degrees Fahrenheit for over two years and 
that notice was given that most servicemen would have to 
leave the area after six months to avoid health problems; and 
(4) that Dr. Murphy told him that with his cardiovascular 
problems he could not live with exposure to those 
temperatures. 

The Board finds that the September 1971 VA records are not 
new.  This information is duplicative of evidence already in 
the file prior to the RO's August 1991 denial.  Moreover, the 
veteran's statements submitted since the August 1991 denial 
are for the most part not new, in the sense that they 
essentially reiterate his contentions and statements that 
were previously of record.  As such, they are cumulative.  
The Board notes that in the veteran's statement received at 
the RO in July 1999, he indicates that in June 1998, Dr. 
Murphy told him that with his cardiovascular problems he 
could not live with extreme temperatures.  Prior to the 
August 1991 final rating decision the veteran had also 
submitted statements to the RO indicating that the high 
temperatures and stressful conditions were detrimental to his 
heart condition; he indicated that a Dr. Wien had told him 
this.  Thus, to the extent that the veteran now maintains 
that Dr. Murphy told him that high temperatures would 
adversely affect his heart disorder, that portion of the 
veteran's July 1999 statement is new.  Nevertheless, while 
that statement may be new (and accepted as truthful for 
purposes of reopening), it is not material because there is 
no corroborating evidence on this point - the Board has 
reviewed Dr. Murphy's June 1998 statement, which is silent as 
to any references to the effects of high temperatures on the 
veteran's heart disorder.  Therefore, while a portion of the 
veteran's July 1999 statement may be new, it is not material 
evidence.  Additionally, the veteran was put on notice as to 
the evidence needed to substantiate his claim, and had 
opportunities to submit additional evidence, but in a January 
2002 statement, the veteran's representative indicated that 
the veteran had no additional evidence to submit. 

Dr. Murphy's September 1992 operative report and June 1998 
letter is "new" evidence, in that it was not a part of the 
record prior to the August 1991 denial.  Nevertheless, while 
the foregoing evidence is new, it is not material.  In that 
regard, the evidence missing at the time of the August 1991 
denial was medical evidence of a causal relationship between 
the veteran's current heart disease and an incident of his 
active service, or medical evidence that any preexisting 
heart disease was aggravated in service beyond the natural 
progression of the disease, and resulted in the current 
disease.  This necessary evidence is still missing.  The 
September 1992 operative report describes a surgical 
procedure the veteran underwent at that time, but the report 
does not discuss the veteran's medical history, or the 
etiology of any current heart disorder.  Moreover, Dr. 
Murphy's June 1998 letter simply reports the history of the 
veteran's heart disorder.  The letter is silent regarding any 
opinion of a relationship between the veteran's current heart 
disease and his active service.  Although Dr. Murphy noted 
the history provided by the veteran of a case of rheumatic 
fever in childhood, he specifically stated that after 
service, the veteran gradually developed a worsening of his 
heart disease; he made no reference to a worsening occurring 
during service.  Consequently, the Board finds that this new 
evidence of record is not material, and therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

For the reasons described above, the Board concludes that new 
and material evidence has not been presented to reopen the 
veteran's claim to entitlement to service connection for 
heart disease, and his appeal is denied.


ORDER

New and material evidence having not been presented, the 
claim to reopen a claim for service connection for heart 
disease is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

